In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00282-CV

SALVADOR OIL, LLC. AND DARTEX             §    On Appeal from County Court at
ENERGY CORPORATION, Appellants                 Law No. 2
                                          §
                                               of Tarrant County (2018-002492-2)
V.                                        §
                                               October 11, 2018
                                          §
RIOTEX SWABBING, INC., Appellee                Per Curiam


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.




                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM